Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5-9, 11-17, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al, US Publication No. 20200221487 filed on July 29, 2019 in view of Zhou et al, US Publication No. 20200100179 filed on September 21, 2018.
As to claims 1 and 18, Lee teaches “A user equipment in a communication network, the user equipment comprising: a plurality of antenna panels;” [see paragraph 120].  Paragraph 120 recites 
 “a transceiver that receives an apparatus (e.g., UE) for wireless communication, the apparatus including a transceiver” [see paragraph 225].  Paragraph 225 recites “each antenna element can include a transceiver unit (TXRU) to enable adjustment of transmit power and phase per antenna element.”
 “from a network entity,” [see paragraph 476].  Paragraph 476 recites “FIGS. 15A and 15B are diagrams illustrating a signal transmission and reception operation between a UE and a BS (or a network).”
 “a set of transmission configuration indicator state configurations” [see paragraph 290].  Paragraph 290 recites “One UE may be configured with a list of up to M transmission configuration indicator ( TCI) state configurations. The M TCI-state configurations may be configured by a higher layer parameter PDSCH-Config to decode a PDSCH (by the UE) according to a detected PDCCH with DCI intended for the UE and the given serving cell.”
 “by a protocol layer” [see paragraph 290].  Paragraph 290 recites “by a higher layer parameter PDSCH-Config to decode a PDSCH (by the UE).”
 “wherein each transmission configuration indicator state comprises an indication of an associated at least one downlink reference signal” [see paragraph 120].  Paragraph 120 recites “method of receiving a downlink signal by a user equipment (UE) in a wireless communication system, including receiving downlink control information (DCI) for scheduling one or more physical downlink shared channels (PDSCHs); assuming that a second PDSCH scheduled for the UE is present so as to overlap with 
 “which is used as a quasi co-location source for a resource and a quasi co-location type associated with the at least one downlink reference signal,” [see paragraph 120].  Paragraph 120 recites “method of receiving a downlink signal by a user equipment (UE) in a wireless communication system, including receiving downlink control information (DCI) for scheduling one or more physical downlink shared channels (PDSCHs); assuming that a second PDSCH scheduled for the UE is present so as to overlap with a first PDSCH scheduled by the DCI on a time resource, based on a plurality of transmission configuration indication ( TCI) states related to one reference resource (RS) set.”
 “and that receives the at least one downlink reference signal associated with the set of transmission configuration indicator state configurations;” [see paragraph 120].  Paragraph 120 recites “method of receiving a downlink signal by a user equipment (UE) in a wireless communication system, including receiving downlink control information (DCI) for scheduling one or more physical downlink shared channels (PDSCHs); assuming that a second PDSCH scheduled for the UE is present so as to overlap with a first PDSCH scheduled by the DCI on a time resource, based on a plurality of transmission configuration indication ( TCI) states related to one reference resource (RS) set.”
 “and a controller that determines a first subset of transmission configuration indicator states based on the received at least one downlink reference signal associated with the set of transmission configuration indicator state configurations;” [see paragraph 525].  Paragraph 525 recites “one processor of the communication device included in the UE) may be configured to control the at least one RF module to receive DCI for scheduling one or more PDSCHs, assume that a second PDSCH scheduled for the UE is present so as to overlap with a first PDSCH scheduled by the DCI on a time resource, based on a plurality of TCI states related to one reference resource (RS) set.”
 “and wherein the transceiver further transmits an indication of the first subset of transmission configuration indicator states to the network entity.” [see paragraph 481].  Paragraph 481 recites “The UE receives DCI related to a plurality of TCI states from the BS (or network) (S1610 and S1710). The BS transmits DCI related to the plurality of TCI states to the UE (S1610 and S1810).”  The DCI corresponds to “indication.”
“where the indication includes identifying the particular transmission configuration indicator states that are determined as being part of the first subset” [see paragraph 481].  Paragraph 481 recites “The UE receives DCI related to a plurality of TCI states from the BS (or network) (S1610 and S1710). The BS transmits DCI related to the plurality of TCI states to the UE (S1610 and S1810).”  The DCI corresponds to “indication.”
It should be noted however that Lee does not teach “above the physical layer.”
On the other hand, Zhou teaches “above the physical layer” [see paragraph 0084]. Paragraph 0084 recites “A PHY layer may provide transport services to higher layers (e.g., MAC, RRC, etc.).”
It would have been obvious to one of ordinary skill in the art to combine the teachings of Chen with the teachings of Zhou because Zhou utilizes power saving techniques in a communication system which avoids system inefficiencies in a communications network as detailed in paragraph 0003.

As to claim 2, Lee teaches “determining the first subset of transmission configuration indicator states based on the received at least one reference signal includes determining the first subset of transmission configuration indicator states based on the received at least one reference signal on a first antenna panel of the plurality of antenna panels.” [see paragraph 120].  Paragraph 120 recites “method of receiving a downlink signal by a user equipment (UE) in a wireless communication system, including receiving downlink control information (DCI) for scheduling one or more physical downlink shared channels (PDSCHs); assuming that a second PDSCH scheduled for the UE is present so as to overlap with a first PDSCH scheduled by the DCI on a time resource, based on a plurality of transmission configuration indication ( TCI) states related to one reference resource (RS) set.”

As to claim 3, Lee teaches “determining the first antenna panel of the plurality of antenna panels based on the received quality of the at least one reference signal on the plurality of antenna panels.” [see paragraph 237].  Paragraph 237 recites “when N specific TXRUs and M RF antennas are defined as one antenna panel, the NR system according to the present disclosure considers introducing a plurality of antenna panels to which independent hybrid BF is applicable.”

As to claim 4, Zhou teaches “transmitting the indication of the first subset of transmission configuration indicator states to the network entity includes transmitting the indication of the first subset of transmission configuration indicator states in a medium access control - control element of a physical uplink shared channel.” [see paragraph 0084]. Paragraph 0084 recites “A PHY layer may provide transport services to higher layers (e.g., MAC, RRC, etc.).”

As to claim 10, Zhou teaches “receiving a transmission configuration indicator state activation medium access control - control element activating a selected subset of transmission configuration indicator states of the set of transmission configuration indicator state configurations, wherein the selected subset of transmission configuration indicator states is based upon transmission configuration indicator states associated with a subset of the plurality of antenna panels; and operating the antenna panels, which are not represented in the selected subset of transmission configuration indicator states, in a power saving mode.” [see paragraph 0221].  Paragraph 0221 recites “A wireless device may activate and/or deactivate an SCell, for example, after or in response to receiving an SCell activation and/or deactivation MAC CE. A base station may send (e.g., transmit), to a wireless device, one or more messages comprising an sCellDeactivationTimer timer. The wireless device may deactivate an SCell, for example, after or in response to an expiry of the sCellDeactivationTimer timer.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH HASSAN whose telephone number is (571)270-3456.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH HASSAN/Examiner, Art Unit 2637                                                                                                                                                                                                        
/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637